Arnold, Deputy Attorney General,
— You have stated to us that you desire to have certain alterations and additions made to a building ■which is under the control of your department, and that the cost of the work has been estimated as follows: General construction, $9000; plumbing, $7000; heating, $1000; and electrical work, $500. You ask whether, by separating the contract for the general construction from those covering other work, the project may be carried out directly by your department, rather than through and by the Department of Property and Supplies.
The situation is governed by section 508 of The Administrative Code of April 9,1929, P. L. 177, as amended by the Act of June 1,1931, P. L. 350, 71 PS § 188. The relevant portion of that section is as follows:
“ (a) No administrative department, except the Department of Property and Supplies, and no administrative board or commission, shall, except as in this act otherwise specifically provided, erect or construct, or contract for the erection or construction of, any new building, or make, or contract for making, any alterations or additions to an existing building, involving an expenditure of more than ten thousand dollars ($10,000), and, in any case in which any other department or any board or commission is by this act authorized to erect or construct buildings, or make alterations or additions, such erection or construction shall be under the general supervision of the Department of Property and Supplies.”
In our opinion, the foregoing statutory provision clearly forbids the Department of Public Instruction to undertake the project you have outlined to us. We cannot read the $10,000 limitation of that section as applying only to the general contract and having no regard to the total cost of the whole operation. The prohibition is not against simply the making of a contract involving over $10,000, but it forbids your department, as well as others, to “make, or contract for making, any alterations or additions . . . involving an expenditure of more than $10,000.”
The making of the alterations and additions to the building in question will be a single project. The installation of heating, plumbing and electrical equipment is as essential to its completion as is the work done under the so-called general contract.
To attempt to regard this operation as consisting of several distinct undertakings, each involving less than $10,000, for the purpose of retaining jurisdiction of your department, would be to ignore both the word and the spirit of section 508 of The Administrative Code. If it could be done in this case, a program involving $100,000 could be split up into numerous small contracts of less than $10,000 each, and thereby deprive the Department of Property and Supplies of authority which the legislature intended it to have. Examples of cases *592in which similar principles were involved and like conclusions reached are set forth in 44 C. J. 402, note 59.
Therefore, we advise you that the proposed alterations and additions may not be made by your department, but must be made by the Department of Property and Supplies.
From C. P. Addams, Harrisburg, Pa.